DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to restriction election received April 7, 2021.
2.	Clams 1-10 were elected without traverse. Restriction is made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10 are rejected on the ground of nonstatutory double patenting over claims 1-28 of U.S. Patent No. 9,637,965 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims 1-28 of patent # 9,637,965 contain every element of claims 1-10 of the instant application and as such anticipate claims 1-10 of the instant application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting over claims 1-10 of U.S. Patent No. 10,190,357 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims 1-10 of patent # 10,190,357 contain every element of claims 1-10 of the instant application and as such anticipate claims 1-10 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "they" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "its" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rider et al., U.S. Patent Application Publication No. 2017/0089114 (referred to hereafter as Rider).
 	As to claim 1, Rider teaches a vehicle door safety system comprising: a vehicle; a processor; one or more sensors embedded in said vehicle; non-volatile memory comprising computer readable instructions stored therein, wherein said instructions cause said processor to: 
identify, using said one or more sensors, when the occupant of said vehicle demonstrates an intent to open the door of said vehicle (see para. 25 and 32); 
wherein said intent to open the door of said vehicle is a stand-alone user action or a combination of user actions which indicate that the occupant of said vehicle is about to open the vehicle door (see para. 25 and 32); and 

As to claim 2, Rider teaches the vehicle door safety system of claim 1, wherein said processor deactivates said one or more external alerts when an occupant of said vehicle either no longer demonstrates an intent to open the door of said vehicle, or the occupant opens and closes the door of said vehicle, or manually turns off the door safety mechanism (see para. 37). 
As to claim 4, Rider teaches the vehicle door safety system of claim 1, wherein said vehicle communicates information about an intent to open the door of said vehicle to a nearby object that is communicatively connected to said vehicle in order to help prevent vehicle door related accidents (see para. 23-24). 
As to claim 6, Rider teaches the vehicle door safety system of claim 1, wherein said processor is operably connected to said door safety mechanism and is configured to: receive sensor data about the vehicle's external environment collected by a plurality of sensors integrated into the vehicle; identify an object in the vehicle's external environment that represents a potential contact hazard when a door of said vehicle is opened; cause said door safety mechanism to generate one or more internal alerts directed to an occupant of said vehicle; wherein said one or more internal alerts are either inside or outside the vehicle as long as they are visible to an occupant of said vehicle (see para. 23-24). 
As to claim 7, Rider teaches the vehicle door safety system of claim 6, wherein when one or more sensors embedded in the vehicle identify that an occupant of said 
As to claim 8, Rider teaches the vehicle door safety system of claim 6, wherein said one or more internal alerts include a visual indicator either on said vehicle door, glass window, door mirror assembly, HUD display or dashboard display screen of said vehicle as long as said visual indicator is visible to occupant of said vehicle (see para. 23-24). 
As to claim 9, Rider teaches the vehicle door safety system of claim 6, wherein said one or more internal alerts include activation of display screens within the vehicle that display a rear view of the vehicle using one or more cameras installed on the vehicle (see para. 26). 

As to claim 10, Rider teaches the vehicle door safety system of claim 6, wherein said object in the vehicle's external environment is communicatively connected to the vehicle and communicates information about its location, speed, direction or object type to the vehicle (see para. 29-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Koravadi, U.S. Patent Application Publication No. 2014/0313335.
	Rider teaches said intent to open the door of said vehicle is manifested as one or more detectable steps that precede or initiate a vehicle door-opening operation (see para. 25 and 34). Rider does not explicitly teach that the vehicle is an autonomous or semi-autonomous vehicle. However, Koravadi teaches an autonomous vehicle including detecting objects within a vicinity of the vehicle and preventing a door from opening to prevent collision (see para. 18 and Table 1). It would have been obvious for one of the ordinary skill in the art at the time the application was filed to use an autonomous vehicle of Koravadi in Rider. Motivation to do so comes from the teachings of Koravadi that doing so would prevent collision of the door with objects and would therefore reduce damages and injuries.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Lee, U.S. Patent Application Publication No. 2015/0002288.
	Rider teaches a vehicle door safety system. Rider does not teach a highly reflective material that is adhered or attached to said vehicle door's inner trim or edge, 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663